UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-175306 SPORT TECH ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Nevada 26-3195252 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10321 Running Falls, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) (702) 686-3546 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo ¨ The number of shares of Common Stock, $0.001 par value, outstanding on February 16, 2012 was 15,678,840 shares. 1 SPORT TECH, INC. QUARTERLY PERIOD ENDED DECEMBER 31, 2011 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved) Item 5. Other Information 24 Item 6. Exhibits 24 Signature 25 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. SPORT TECH, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS December 31, March 31, (unaudited) (audited) ASSETS Current assets: Cash $ $ Total current assets Other assets: Trademark, net Website, net Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Total current liabilities Long term liabilities: Accrued interest payable - related party Line of credit - related party Total long term liabilities Total liabilities Stockholders' deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of December 31, 2011 and March 31, 2011 - - Common stock, $0.001 par value, 100,000,000 shares authorized, 14,958,840 and 10,035,000 shares issued and outstanding as of December 31, 2011 and March 31, 2011, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See Accompanying Notes to Financial Statements. 3 SPORT TECH, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) Inception Inception Three month period Three month period Nine month period (July 28, 2010) (July 28, 2010) ended ended ended to to December 31, December 31, December 31, December 31, December 31, Revenue $
